                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY K. ARNOLD,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )       Case No. 19-06137-CV-SJ-BP
                                                 )
CITY OF ST. JOSEPH, MISSOURI, et al.,            )
                                                 )
               Defendants.                       )

            ORDER SETTING DEADLINES FOR FILING OF JOINT PROPOSED
              SCHEDULING ORDER AND FOR RULE 26(f) CONFERENCE

       Local Rule 16 of this Court provides that plaintiff’s counsel shall take the lead in the

preparation of a proposed scheduling order. Where plaintiff is acting pro se, it is the custom and

practice of this division to require defendants’ counsel to assume that duty. It is therefore

ORDERED that counsel for defendants, after consultation with plaintiff, take the lead in

preparing a proposed scheduling order for execution and filing with the Court.

       Pursuant to Rule 26(f) and Local Rule 26.1(a) the parties shall meet to discuss settlement,

make or arrange for Rule 26(a)(1) disclosures, and develop a proposed discovery plan as

required by Rule 26(f).      This meeting shall take place no later than December 27, 2019.

Discovery shall commence immediately after this conference is held.

       The parties shall file a joint proposed scheduling order/discovery plan by January 10,

2020. The proposed plan shall comply with Local Rules 16.1 (d), 16.1(f), 26.1(c) and 26.1(d).

The proposed plan shall state whether the case will be tried to the Court or to a jury and the

anticipated length of the trial. The proposed trial date shall not be sooner than 180 days after the

deadline proposed for filing of dispositive motions.




            Case 5:19-cv-06137-BP Document 14 Filed 11/26/19 Page 1 of 3
          Pursuant to Rule 26(f)(3)(C) the proposed plan should address any concerns or issues

relating to electronically stored information (ESI). If applicable, the plan should address (1)

what ESI is available and where it resides; (2) preservation of information; (3) the ease/difficulty

and cost of producing such information; (4) the schedule and format of production; and (5)

agreements about privilege or work-product protection.

          Within fifteen days from the date of this Order, each non-governmental corporate party

(including LLC's and other entities) must file a statement identifying all parent companies,

subsidiaries (except wholly owned subsidiaries) and affiliates that have issued shares to the

public.     If a non-governmental corporate party has no parent companies, subsidiaries, or

affiliates, counsel shall file a statement to that effect. See Local Rule 3.1

          If this case has been removed from state court, and if a jury trial has not already been

specifically requested on the face of the Complaint or in a separate filing, pursuant to FRCP Rule

81(c) the parties shall have twenty (20) days from the date of this Order to file a jury demand.

Failure to file a jury demand shall constitute a waiver of the right to a trial by jury. See Bruns v.

Amana, 131 F.3d 761 (8th Cir. 1997).

          These deadlines will not be stayed absent leave of court. Counsel are directed that the

filing of motions, including motions to dismiss or remand, does not automatically stay any of the

preceding deadlines.

          Counsel are advised that the Court does not wish to receive courtesy copies of motions

and other filings unless requested. Rulings on unopposed, non-dispositive motions will be

expedited if a proposed order is provided. The proposed order should be typed in Word format

and e-mailed to the courtroom deputy.



                                                  2

            Case 5:19-cv-06137-BP Document 14 Filed 11/26/19 Page 2 of 3
      With respect to discovery, counsel are reminded that:

      1.      The number and form of interrogatories and depositions are governed by Rules
              30, 31, and 33.

      2       The procedure for resolving discovery disputes is governed by Local Rule 37.1.

      3.      The form of answers to certain discovery requests and the disclosures required by
              Rule 26 are provided in Local Rule 26.2.

      4.      The filing of motions does not postpone discovery. See Local Rule 26.1(b).


IT IS SO ORDERED


                                               /s/ Beth Phillips
                                               BETH PHILLIPS, CHIEF JUDGE
Date: November 26, 2019                        UNITED STATES DISTRICT COURT




                                              3

           Case 5:19-cv-06137-BP Document 14 Filed 11/26/19 Page 3 of 3
